DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 12-31-2021 is acknowledged.
Claims included in the prosecution are 1, 4, 9, 11, 14-16, 18-22, 25, 39-40, 42, 44 and 50.  
In view of the amendment, the 112, 2nd paragraph rejection is withdrawn.
The following are the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claims 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by WO 2014/152211 or WO 2016/164762 or WO 2017/062513.
WO 2211 discloses the same and similar lipid nanoparticle (LNP) formulations as per the present invention, the LNPs of Dl comprising nucleic acid molecules encoding 
While WO 2014/152211  generally discloses subcutaneous injection of mRNA loaded LNPs, and exemplifies single subcutaneous injections of the LNPs (Example 118), there is no exemplification of repeat subcutaneous dosing or mixed subcutaneous and intravenous dosing as per the present examples or of the advantages thereby observed. Therefore claims 1-40 directed to the specific administration protocols recited therein are novel in light of DL And claims 67 and 71-73 are novel in light in light of Dl because the specific microRNA of miR-126-3p and miR-155 binding sites are not disclosed.

	The references meet the requirements of instant claims. While applicant amends claims 42, 44 and 50, provides no specific arguments regarding claim 40 which is not amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

2.	Claims 1, 4, 9, 11, 14-16, 18-22, 25, 39-40, 42, 44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/152211 or WO 2016/164762 or WO 2017/062513 or by US 2014/0147454 A1 (CHAKRABORTY et al.) 29 May 2014 or US 2012/0172411 A1 (HEYES et al.) 05 July 2012D6 or  BETKER, J.L., et al., "Nonadditive Effects of Repetitive Administration of Lipoplexes in Immunocompetent Mice", Journal of Pharmaceutical Sciences, vol. 106 (2017) pages 872-881 in view of Kiehm (US 2013/0143869) and Byer (U S 2016/0367638), optionally further in view of Kroczek (U S 2919/0310562)..
	The teachings of WO 2014, WO 2016/164762, WO 2017/062513, US 2014/0147454 A1 (CHAKRABORTY et al.) 29 May 2014, 2012/0172411 A1 (HEYES et al.) 05 July 2012D6 and BETKER, J.L., et al. have been discussed in the previous action.
	What is lacking in these references is the teaching of subcutaneous mode of administration in the sequential administration of lipid nanoparticles. Also lacking in these references is the administration of the composition first intravenously and then subcutaneously.

	Byer while disclosing lipid nanoparticle compositions containing leptin mRNA teaches the administration of the composition first by an intravenous injection and then subcutaneously (Abstract, 0009, 0011 and claims)
	Kroczek while disclosing delivery of nucleic acids in nanoparticles teaches that that the compositions could be administration by various routes which include a combination of intravenous and subcutaneous routes (Abstract, 0080, 0090 and 0094).
	It would have been obvious to one of ordinary skill in the art to use subcutaneous mode of administration in the sequential administration of the lipid nanoparticles since such an administration provides the rapid onset of action by the active agent as taught by Kiehm. The administration of the compositions by first intravenously and then subcutaneously would have been obvious to one of ordinary skill in the art since Byer teaches such a combination of administration; one of ordinary skill in the art would be motivated further to use a combination administration treatment since Kroczek is suggestive of such a combination.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejection.
	US 2013/0165901 is cited as interest (see 0002).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612